Ludeling, C. J.
The defendant, Anderson Jackson, having been convicted and sentenced “for setting at liberty, by force and without due authority, a person in custody for an offense not capital,” has, appealed, after having unsuccessfully attempted to obtain a new trial and to arrest the judgment.
Both motions are predicated upon the hypothesis that only forty-six; jurors were drawn on the panel. This is a question of fact. No bill'' of exceptions having been taken to the ruling of the judge, this court has not the power to examine the question of fact. Art. 74 of Conati-. tution.
*538'But, inasmuch as no objection was made to the jury until after conviction, the refusal of the judge a quo to grant a new trial or to arrest 'the judgment was correct, even if the facts were as supposed. One •can not take the chances of a verdict in his favor, and after conviction •object to the jury 7 An. 284; 8 An. 515.
It is therefore ordered that the judgment of the District Court be -affirmed, with costs of appeal.